    19-12447-smb          Doc 145-1   Filed 11/16/20 Entered 11/16/20 16:12:07             Notice of
                                          Hearing Pg 1 of 3



                                                       HEARING DATE: DECEMBER 8, 2020
                                                       HEARING TIME: 10:00 A.M.

TARTER KRINSKY & DROGIN LLP
Attorneys for Deborah J. Piazza, Chapter 11
Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
Deborah J. Piazza, Esq.
Jill Makower, Esq.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
In re:                                       :
                                             : Chapter 11
BRONX MIRACLE GOSPEL TABERNACLE              :
WORD OF FAITH MINISTRIES, INC.               : Case No. 19-12447 (SMB)
a/k/a Bronx Miracle Gospel Tabernacle, Inc., :
                                             :
                                Debtor.      :
------------------------------------x

         NOTICE OF TELEPHONIC HEARING TO CONSIDER INTERIM
         APPLICATIONS FOR ALLOWANCE OF FEES AND REIMBURSEMENT
         OF EXPENSES PURSUANT TO 11 U.S.C. §§ 330 AND 331

         PLEASE TAKE NOTICE, that a telephonic hearing1 will be held before the Honorable

Stuart M. Bernstein, United States Bankruptcy Judge, at the United States Bankruptcy Court,

Southern District of New York, One Bowling Green, New York, New York 10004 on December

8, 2020, at 10:00 a.m., or as soon thereafter as counsel can be heard, to consider the following

interim applications for allowance of fees and reimbursement of expenses (the “Applications”):




1
  Any party who wishes to attend is required to make arrangements through Court Solutions at www.court-
solutions.com or by telephone: (917) 746-7476.


{Client/086324/1/02218997.DOC;1 }
 19-12447-smb             Doc 145-1    Filed 11/16/20 Entered 11/16/20 16:12:07          Notice of
                                           Hearing Pg 2 of 3




Applicant                           Period                 Fees Requested          Expenses
                                                                                   Requested

Tarter Krinsky & Drogin             January 28, 2020                $450,291.00           $7,330.51
LLP                                 through October
Attorneys for Deborah J.            31, 2020
Piazza, as Chapter 11
Trustee

Vernon Consulting, Inc.             January 27, 2020                  $19,526.25               $13.23
Financial Advisors and              through October
Accountants to Deborah J.           31, 2020
Piazza, as Chapter 11
Trustee

         PLEASE TAKE FURTHER NOTICE, that the Applications will be on file with the

Clerk of the United States Bankruptcy Court on or before November 17, 2020, and may be

obtained from the Bankruptcy Court’s website at http://www.nysb.uscourts.gov.

         PLEASE TAKE FURTHER NOTICE, that objections to the Applications, if any, must

be filed with the United States Bankruptcy Court for the Southern District of New York at the

address set forth above (with a copy to the chambers of the Honorable Stuart M. Bernstein) and

received by (i) Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor, New York, New York

10018, Attn: Scott S. Markowitz, Esq, on or before December 1, 2020; (ii) Vernon Consulting,

Inc., 344 East 65th Street, New York, New York 10065, Attn: Laura W. Patt, LNHA, CPA,

CIRA; and (iii) Office of the United States Trustee, 201 Varick Street, Suite 1006, New York,

New York 10014, Attn: Serene K. Nakano, Esq.




{Client/086324/1/02218997.DOC;1 }                      2
 19-12447-smb             Doc 145-1   Filed 11/16/20 Entered 11/16/20 16:12:07       Notice of
                                          Hearing Pg 3 of 3



         PLEASE TAKE FURTHER NOTICE, that the hearing to consider the Applications

may be adjourned from time to time without further notice.

Dated: New York, New York
       November 16, 2020
                                                     TARTER KRINSKY & DROGIN LLP
                                                     Attorneys for Deborah J. Piazza, Chapter 11
                                                     Trustee

                                                     By: s/ Scott S. Markowitz
                                                            Scott S. Markowitz, Esq.
                                                            Deborah J. Piazza, Esq.
                                                            Jill Makower, Esq.
                                                            1350 Broadway, 11th Floor
                                                            New York, New York 10018
                                                            (212) 216-8000
                                                            smarkowitz@tarterkrinsky.com
                                                            dpiazza@tarterkrinsky.com
                                                            jmakower@tarterkrinsky.com




{Client/086324/1/02218997.DOC;1 }                3
